                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ALAINA HAMPTON,                                   )
                                                  )
               Plaintiff,                         )
                                                  )          No. 18 C 2069
       v.                                         )
                                                  )          Judge Sara L. Ellis
DEMOCRATIC PARTY OF ILLINOIS,                     )
FRIENDS OF MICHAEL J. MADIGAN,                    )
DEMOCRATIC MAJORITY, and                          )
13TH WARD DEMOCRATIC                              )
ORGANIZATION,                                     )
                                                  )
               Defendants.                        )

                                    OPINION AND ORDER

       Plaintiff Alaina Hampton worked for several years in various roles for organizations

engaging in political activity in support of Democratic Candidates and the Democratic Party of

Illinois. While serving in these roles, Hampton alleges she experienced persistent, severe sexual

harassment from Kevin Quinn, who was her direct supervisor. Hampton now brings this single

count lawsuit alleging that Defendants the Democratic Party of Illinois (“DPI”), Friends of

Michael J. Madigan, Democratic Majority, and 13th Ward Democratic Organization retaliated

against her in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

Defendant DPI now moves to dismiss [25] the First Amended Complaint (“FAC”) arguing that it

was never Hampton’s employer for purposes of Title VII liability. Because Hampton has

adequately alleged that DPI, through its Chairman, exercised substantial control over her

employment, the Court denies DPI’s motion to dismiss Hampton’s Title VII claim.
                                         BACKGROUND 1

        Hampton worked for various political campaigns between 2012 and 2016 in a variety of

roles. Consistent success and positive feedback for her performance was the theme during her

tenure as a campaign worker. Her supervisor during this time was City of Chicago Alderman

Marty Quinn (“Alderman Quinn”).

        After Hampton worked on Juliana Stratton’s successful campaign for the Illinois House

of Representatives 5th District in the Spring of 2016, Alderman Quinn and Michael Madigan, the

Speaker of the Illinois House of Representatives, arranged for Hampton to work at the Chicago

Heights Economic Development Corporation. Madigan was, at all relevant times, the Chairman

of all Defendants. As part of this arrangement, Hampton had an obligation to work for the

Defendants, assisting with various Democratic political campaigns.

        Between July 2016 and April 2017, Hampton worked for three separate campaigns. She

received compensation for this work from Friends of Michael J. Madigan and Democratic

Majority. While working for these campaigns, Hampton’s direct supervisor was Kevin Quinn

(“Quinn”), Alderman Quinn’s brother. Defendants employed Quinn during at this time and

Quinn received his salary from Friends of Michael J. Madigan. Quinn directed Hampton’s work

on a daily basis. Alderman Quinn also served as Hampton’s supervisor during this period. He,

too, received a salary from Friends of Michael J. Madigan for this work.

        In August 2016, shortly after Hampton began working under Quinn, Quinn began

pursuing a romantic relationship with Hampton. Over the following five-month period, Quinn

called Hampton and sent her text messages on numerous occasions asking her out and

commenting on her appearance. In one text message sent in September 2016, he told her she

1
  The facts in the background section are taken from the FAC and are presumed true for the purpose of
resolving DPI’s motion to dismiss. See Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011); Local 15,
Int’l Bhd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782 (7th Cir. 2007).

                                                   2
was “smoking hot” in refence to a picture on Facebook of her in a bathing suit. Doc. 9-1 at 26.

Over the ensuing months, Quinn continued to pursue dates with Hampton despite her repeatedly

informing him that she wanted to keep their relationship strictly professional.

       In February 2017, Hampton reported Quinn’s behavior to Alderman Quinn. She read

examples of the text messages she had received from Quinn to Alderman Quinn. Alderman

Quinn told Hampton that she should block Quinn’s phone number and that she would no longer

report to Quinn. However, Alderman Quinn next assigned Hampton to work as a precinct

officer, which required reporting directly to Quinn. In April 2017, Hampton quit working for

Defendants because she could no longer tolerate working with Quinn.

       Hampton sent a letter to Madigan on November 1, 2017, notifying him of her experience

working under Quinn. Madigan did not respond to her letter. But on November 13, 2017, a

lawyer who serves as special counsel to Madigan and the Defendants contacted Hampton.

Hampton met with the lawyer on November 15, 2017, at a coffee shop. During the meeting,

Hampton asked about getting a position with the Defendants in the upcoming election cycle.

The lawyer told Hampton she would follow up with her about it, but never did.

       Hampton contacted the lawyer again in December to ask if Hampton could directly

contact Alderman Quinn to discuss working on the next 5th District campaign. The lawyer never

returned her message regarding this request. Hampton again reached out in January and the

lawyer again told her she would follow up later, but never did. Finally, in January, Hampton

contacted Alderman Quinn directly regarding opportunities to work for the Defendants, but he

did not respond. Hampton subsequently learned that Defendants would not hire her because

Defendants were not involved in the 5th District race, which was untrue.




                                                 3
                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a

claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 173 L. Ed. 2d 868 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. 1937.

                                           ANALYSIS

       DPI moves to dismiss Hampton’s retaliation claim, arguing that she has not pleaded an

employment relationship between herself and DPI. To assert a retaliation claim under Title VII,

a plaintiff must allege the existence of an employment relationship. Knight v. United Farm

Bureau Mut. Ins. Co., 950 F.2d 377, 380 (7th Cir. 1991). Hampton argues that her allegations

are sufficient to support a claim that she had an employment relationship with DPI under either a

“joint employer” theory or a “de facto or indirect employer” theory.

       A plaintiff may pursue a Title VII claim under the theory that an entity was one of her

joint employers, Sklyarsky v. Means-Knaus Partners, L.P., 777 F.3d 892, 895–96 (7th Cir.

2015), or under a de facto or indirect employer theory, Love v. JP Cullen & Sons, Inc., 779 F.3d

697, 702 (7th Cir. 2015). But the touchstone of both tests is control. Compare Whitaker v.



                                                 4
Milwaukee County, Wis., 772 F.3d 802, 810 (7th Cir. 2014), with Love, 779 F.3d at 702. Thus,

to determine if an entity constitutes an employer, the Seventh Circuit looks to “whether the

putative employer exercised sufficient control, and whether the ‘economic realities’ are such that

the putative employer can be held liable under Title VII.” Love, 779 F.3d at 702. In this control

analysis, ‘the key powers are, naturally, those of hiring and firing.” Id. at 703 (quoting E.E.O.C.

v. State of Ill., 69 F.3d 167, 171 (7th Cir. 1995)). But courts typically will not resolve the

question of whether an employment relationship exists at the pleading stage because it requires a

fact intensive inquiry. See Penteris v. Citgo Petroleum Corp., 104 F. Supp. 3d 894, 900 (N.D.

Ill. 2015).

        Hampton’s allegations that DPI exercised sufficient control to be liable under Title VII

are summarized as follows. DPI, along with the other Defendants, share a Chairman: Madigan.

All Defendants share a common purpose: electing Democratic candidates in Illinois. As the

Chairman of all four Defendants, Madigan controls their bank accounts, has the ability to transfer

money between the accounts, and controls the employment decisions for each Defendant.

Madigan took an active role in assigning Hampton to various positions working for the

Defendants and he made these decisions in his capacity as Chairman of DPI. This last point is

not contained in the FAC itself; however, it is consistent with the allegations of the FAC and is a

factual elaboration on her alleged interactions with the Defendants and Madigan. Geinosky v.

City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012) (a party may “elaborate on his factual

allegations so long as the new elaborations are consistent with the pleadings”).

        This is not like the two cases DPI has cited in support of its contention that dismissal at

this stage is appropriate. In Shah v. Littelfuse Inc., the court rejected plaintiff’s joint employer

theory arguments because he did not allege any facts that “[defendant] controlled [plaintiff’s]



                                                  5
work conditions, assignments, evaluations, or performance.” No. 12 CV 6845, 2013 WL

1828926, at *3 (N.D. Ill. Apr. 29, 2013). Whereas here, Hampton alleges that Madigan, in his

capacity as Chairman of DPI, made decisions about where Hampton worked and had the ultimate

authority over her employment, which is “key” to the control analysis. Love, 779 F.3d at 703.

And in Garzon v. Arrowmark Colorado Holdings, LLC, the court dismissed the plaintiff’s claim

against one employer where the plaintiff’s joint employer theory was not supported by

allegations that the putative employer exerted control over her employment; she only alleged that

it exerted day-to-day control over the operations of her actual employer. No. 16 C 11525, 2017

WL 6988659, at *3 (N.D. Ill. Dec. 20, 2017). The court held that this allegation was irrelevant

to the control analysis for Title VII liability because it said nothing about the control the

defendant exerted over the plaintiff herself. Id. Here, on the other hand, Hampton alleges that

the Chairman of DPI directly asserted control over her employment, determining where she

worked and whether she was employed by Defendants at all.

       At this early stage, Hampton has done enough to put DPI on notice of the basis for her

claim and plausibly alleged that DPI exerted control over her employment with Defendants to

establish an employment relationship. Thus, the Court denies DPI’s motion to dismiss.

                                          CONCLUSION

       For the foregoing reasons, the Court denies DPI’s motion to dismiss [25].



Dated: October 30, 2018                                        ______________________
                                                               SARA L. ELLIS
                                                               United States District Judge




                                                  6
